Case 1:16-cv-07926-JPO Document 148 Filed 07/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Mylan N.V. Securities Litigation Case No. 1:16-CV-07926 (JPO)

MOTION FOR ADMISSION
PRO HAC VICE

 

 

Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and
Eastern Districts of New York, I, Terrence W. Scudieri, Jr. hereby move this Court for an Order
for admission to practice Pro Hac Vice to appear as counsel for Class Representatives Menorah
Mivtachim Insurance Ltd., Menorah Mivtachim Pensions and Gemel Ltd., Phoenix Insurance
Company Ltd., and Meitav DS Provident Funds and Pension Ltd., in the above-captioned action.

I am duly admitted to the practice of law in the State of New York and I am a member in
good standing of the New York bar. There are no pending disciplinary proceedings against me in

any state or federal court. I have attached an affidavit pursuant to Local 1.3,

Dated: July 16, 2020 Respectfully submitted;
Anat 9 “" in =
CP rst ol ve

Terrence W. Scudieri;Jr.

Pomerantz LLP

600 Third Avenue, 20th Floor

New York, N.Y. 10016

Telephone: (212) 661-1100
Facsimile: (917) 463-1044

Email: tscudieri(@pomlaw.com

Class Counsel

(00384029: 1 }
